Citation Nr: 0014029	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.  He died in December 1997, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO decision which denied service connection 
for the cause of the veteran's death.  The appellant 
initially requested a hearing before a member of the Board, 
but withdrew her request by a statement dated in April 2000.


FINDINGS OF FACT

1.  The veteran died many years after service.

2.  His established service-connected conditions at the time 
of his death were bilateral pes planus (flat feet), rated 10 
percent disabling, residuals of a gunshot wound of the left 
hand, rated 10 percent disabling, and anxiety reaction, rated 
noncompensable.  These conditions did not cause death and did 
not play a substantial or material contributory role in his 
death.

3.  The principal cause of the veteran's death was 
atherosclerosis; a significant condition contributing to 
death (but not resulting in the underlying cause) was 
diabetes mellitus.  These principal and contributory causes 
of death were not present during service or for many years 
thereafter, and were not caused by any incident of service or 
by a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1941 to October 
1945.  He died in December 1997.  During his lifetime, his 
established service-connected disabilities included bilateral 
pes planus, rated 10 percent disabling, residuals of a 
gunshot wound of the left hand, rated 10 percent disabling, 
and anxiety reaction, rated noncompensable.  He was in 
receipt of non-service-connected disability pension and 
special monthly pension from January 1992 until his death.

Service medical records are negative for cardiovascular 
disease or diabetes, and there is no medical evidence of such 
conditions until many years after service.

At a January 1947 VA examination, the veteran's 
cardiovascular system was listed as normal.  His blood 
pressure was 118/80.

Post-service medical records are negative for a 
cardiovascular disorder, including hypertension, until the 
mid-1980s.

Private medical records dated from November 1985 to July 1986 
from St. Vincent Hospital reflect two hospital admissions 
(from November 1985 to February 1986, and in July 1986) for a 
variety of conditions, including a cerebrovascular accident 
(CVA, or "stroke"), coma, pneumonia, and hypertension.  A 
November 1985 admission note reflects that the veteran 
presented with aphasia and right-sided hemiparesis and had no 
known heart problems.  A February 1986 discharge summary 
indicates that the veteran had a long history of 
hypertension, and that he took medication for this condition 
until three years previously when he decided to discontinue 
such.   An electrocardiogram was consistent with left 
ventricular hypertrophy.  The discharge diagnoses were a 
cerebral hemorrhage, controlled hypertension, a urinary tract 
infection, and a history of right lower lobe infiltrate and 
possible aspiration.  The veteran was discharged to a VA 
hospital for rehabilitation, and later transferred to a 
nursing home.  In July 1986, the veteran was hospitalized at 
St. Vincent Hospital for a syncopal episode, and discharged 
to a nursing home after two days.

An undated certificate completed by the veteran's private 
physician reflects that the veteran was admitted to 
Westborough Nursing Home in November 1990 with diagnoses of 
status post CVA, hypothalamic syndrome, non-insulin-dependent 
diabetes mellitus, hypertension, and hypothyroidism.

Private medical records from Memorial Health Care dated in 
October 1997 reflect that the veteran was hospitalized for 
complaints of shortness of breath, vomiting and fever.  On 
admission, the examiner noted that the veteran was a nursing 
home resident with a past medical history significant for 
CVA, hypertension, hypothyroidism, insulin-dependent diabetes 
mellitus, depression, and hypothalamic syndrome.  A 
myocardial infarction was ruled out.  An echocardiogram 
showed normal left ventricular systolic function, and showed 
left ventricular hypertrophy.  The discharge diagnoses were 
upper respiratory tract infection with definite X-ray 
infiltrate, hypertension, hypothyroidism, and insulin-
dependent diabetes mellitus.  The veteran was then 
transferred back to a nursing home.

The veteran's death certificate indicates that he died at 
Westborough Health Care Center on December 24, 1997.  The 
immediate cause of death was listed as atherosclerotic heart 
disease.  The approximate interval between onset of this 
condition and death was listed as "years."  No underlying 
causes of death were listed.  Diabetes mellitus was listed as 
a significant condition contributing to death but not 
resulting in the underlying cause of death.  An autopsy was 
not performed.

In an Application for Burial Benefits received in December 
1997, the appellant said she did not claim that the cause of 
the veteran's death was due to service.

In January 1998, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  She 
essentially asserted that the veteran's service-connected 
foot disability prevented him from exercising, which caused a 
heart condition, which led to a stroke.  In a subsequent 
statement dated in January 1998, the appellant reiterated her 
assertions. 

By a statement dated in February 1998, the appellant said 
that the October 1997 admission to Memorial Health Care was 
the veteran's last hospitalization prior to his death.

By a brief statement dated in May 1998, a private physician, 
S. M. Pezzella, M.D., indicated that he treated the veteran 
for many years, and noted that the veteran had a diagnosis of 
flat feet.  He stated, "In my opinion, this subsequently led 
to increased stress with development of hypertension and 
subsequent massive stroke which eventually led to his 
demise." 

By a brief statement dated in June 1998, a private physician, 
J. D. Karadimos, D.P.M. (podiatrist), stated that he treated 
the veteran since 1992 for chronic pes valgo planus, prior to 
his CVA with resultant right-sided hemiparesis.  He opined, 
"I believe that due to his condition he was unable to 
ambulate as needed and there was a causal relationship 
between his stroke and the pes valgo planus deformities."

By a statement dated in October 1998, the appellant 
reiterated many of her assertions.  She said that the veteran 
was severely disabled due to his pes planus and could hardly 
walk for about six years prior to his stroke, and was 
wheelchair-bound for twelve years after his stroke.  She said 
that as a result, he was unable to exercise for the last 
eighteen years of his life, and asserted that a lack of 
exercise was known to contribute to heart problems.

In a January 1999 VA medical opinion, a VA doctor indicated 
that he had reviewed the veteran's medical records, and 
provided a summary of such records.  He stated, "Despite the 
letters submitted by the patient's physician and podiatrist, 
there is no known plausible biological relationship between 
pes planus and the subsequent development of either 
hypertension or diabetes mellitus which represent the risk 
precursors to this patient's subsequent cerebrovascular 
accident complicated by severe residual neurological 
deficits, as well as the atherosclerotic heart disease which 
was the proximate cause of death in this man.  The patient's 
service-connected disabilities therefore were in no way 
directly related nor contributed in any substantive way to 
this man's ultimate demise."

By a statement dated in March 1999, the appellant reiterated 
many of her assertions.  She said the veteran's service-
connected foot condition caused knee and back disabilities, 
and he was very disabled prior to his stroke.  She asserted 
that the veteran's lack of exercise might have caused his 
stroke, as well as his heart condition.  She said she had 
contacted Dr. Bianchi, who was now retired, and who had 
declined to write a letter to the VA on her behalf because he 
thought she did not have a good claim.  She enclosed a 
photocopy of an April 1985 insurance application, signed by 
the veteran, who stated that he had disabilities of the back, 
knees, and hands, and had not worked since September 1984.  
The form was also signed by J. L. Bianchi, M.D., who 
indicated that the veteran had multi-joint degenerative joint 
disease and said it was inadvisable for the veteran to return 
to work.  The appellant also enclosed a photocopy of a letter 
from the veteran's former employer, indicating that the 
veteran had been placed on a medical leave of absence from 
his job.  The appellant also enclosed annotated photocopies 
of articles from medical journals relating to strokes.  One 
of the articles indicated that "Physical activity is 
associated with decreased stroke risk in men."  Another 
stated that "Heart disease and stroke share many 
epidemiologic, clinical, and pathologic features.  
Predisposing factors for the two diseases are similar.  Heart 
disease and stroke are both risk factors and causal 
mechanisms for each other."  

By a letter to Dr. Bianchi dated in August 1999, the RO 
requested that he provide copies of the veteran's medical 
records.  Dr. Bianchi did not reply.

II.  Analysis

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, meaning plausible.  She 
asserts that the veteran's service-connected bilateral pes 
planus prevented him from exercising during the last years of 
his life, and as a result he developed heart disease and a 
stroke, and died from such conditions.  The file shows that 
the RO has properly developed the evidence, and there is no 
further VA duty to assist the appellant with her claim.  
38 U.S.C.A. § 5107(a).  
 
To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, including 
hypertension and heart disease and diabetes mellitus, will be 
presumed if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   Secondary service connection may 
be granted for a disability which is proximately due to or 
the result of an established service-connected condition.  
38 C.F.R. § 3.310.

The file shows that during the veteran's lifetime, his only 
established service-connected disabilities were bilateral pes 
planus, residuals of a gunshot wound of the left hand, and 
anxiety reaction.  It is not contended, nor does the evidence 
reflect, that the veteran's residuals of a gunshot wound of 
the left hand or anxiety reaction caused or contributed to 
his death.

The veteran's service medical records from his period of 
active military service (1941-1945) are negative for the 
medical conditions involved in his death in 1997, and such 
conditions were not shown for decades after service.  The 
first medical evidence of any type of cardiovascular disease 
or of diabetes is dated many years after service.  In 1985 
the veteran was hospitalized for a CVA and diagnosed with 
left ventricular hypertrophy and hypertension.  Private 
medical records dated from 1985 to 1986 indicate that the 
veteran had a long history of hypertension, and previously 
had no known heart problems.  The veteran was then 
transferred to a nursing home, and in 1990 his private doctor 
diagnosed status post CVA, hypothalamic syndrome, non-
insulin-dependent diabetes mellitus, hypertension, and 
hypothyroidism.  

The veteran was hospitalized in October 1997 for evaluation 
of complaints of shortness of breath, vomiting, and fever.  A 
myocardial infarction was ruled out.  An echocardiogram 
showed normal left ventricular systolic function, and showed 
left ventricular hypertrophy.  The discharge diagnoses were 
upper respiratory tract infection with definite X-ray 
infiltrate, hypertension, hypothyroidism, and insulin-
dependent diabetes mellitus.  The veteran was then 
transferred back to a nursing home.

The veteran's death certificate indicates that he died in 
December 1997, and that the immediate cause of death was 
atherosclerotic heart disease.  The approximate interval 
between onset of this condition and death was listed as 
years.  Diabetes mellitus was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.  

By a brief statement dated in May 1998, the veteran's private 
physician, Dr. Pezzella, opined that the veteran's flat feet 
led to increased stress with development of hypertension and 
subsequent stroke which led to death.  By a brief statement 
dated in June 1998, the veteran's private podiatrist, Dr. 
Karadimos, opined that the veteran's flat feet rendered him 
unable to ambulate and there was a causal relationship 
between his stroke and the flat feet.

In a much more thorough January 1999 medical opinion, a VA 
doctor reviewed the veteran's history in detail and opined 
that there was no relationship between the service-connected 
flat feet and the fatal cardiovascular disease and diabetes, 
and it was concluded that service-connected disabilities did 
not cause or contribute to death.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court has instructed that it should be based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical opinion that the physician reaches.  See 
Harder v. Brown, 5 Vet. App. 183 (1993); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Further, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Evans v. West, 12 Vet. App. 22 (1998); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In doing so, the Board is 
free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Evans, supra; 
Owens v. Brown, 7 Vet. App. 429 (1995).

While Drs. Pezzella and Karadimos have both linked the 
veteran's service-connected pes planus with his fatal 
cardiovascular disease, it does not appear that either doctor 
reviewed the veteran's complete medical records prior to 
forming his opinion, and no clinical records from either 
doctor have been submitted.  Even assuming the propositions 
of these doctors, that stress and lack of mobility can lead 
to cardiovascular disease, historical records do not suggest 
that the veteran's service-connected flat feet caused any 
appreciable stress or impaired mobility prior to the 
development of cardiovascular disease or during the course of 
such disease in the years leading to death.  Based on 
historical records, it would take a quantum leap of faith to 
find causation between the veteran's moderate flat feet 
(rated 10 percent) and his cardiovascular disease.  The Board 
finds that the VA doctor's opinion, finding no causation, is 
far more probative than the opinions of the private doctors, 
since the VA doctor thoroughly examined the veteran's 
historical medical records and provided detailed medical 
logic for his opinion.

The appellant has submitted photocopies of medical journals 
which indicate that physical activity is associated with 
decreased stroke risk in men, and that heart disease and 
stroke are both risk factors and causal mechanisms for each 
other.  Such articles do not constitute medical evidence of 
causality in the appellant's own case, as this general 
information does not directly link the veteran's death from 
atherosclerosis with service or with a service-connected 
disability, including pes planus.  Sacks v. West, 11 Vet. 
App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 
 
The appellant's own lay statements, to the effect that the 
veteran's service-connected pes planus led to heart disease 
and caused his death, are not competent medical evidence on 
questions of causation.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the evidence is not approximately 
balanced; rather, the preponderance of the evidence is 
against the claim.  The weight of the evidence demonstrates 
that the veteran's established service-connected conditions 
did not cause or contribute to his death, and that the 
primary and contributory causes of death (atherosclerosis and 
diabetes mellitus) are not related to service or to a 
service-connected disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for the 
cause of the veteran's death must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

